         Case 1:19-cv-01041-CG Document 27 Filed 07/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 LOUIS T. TORRES, Jr.,

               Plaintiff,
                                                                  CV No. 19-1041 CG
 v.

 ANDREW SAUL, Commissioner
 of the Social Security Administration,

               Defendant.


         ORDER GRANTING IN PART DEFENDANT’S MOTION TO EXTEND

       THIS MATTER is before the Court on Defendant’s Unopposed Motion for

Second Extension of Time (the “Motion”), (Doc. 26), filed July 22, 2020. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that Defendant shall have until July 28, 2020, to

file a response, and Plaintiff shall have until August 11, 2020, to file a reply.

       IT IS SO ORDERED.



                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
